              Case 3:18-cr-00533-RS Document 119-1 Filed 09/02/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ANDREW F. DAWSON (CABN 264421)
   GREGG W. LOWDER (CABN 107864)
 5 Assistant United States Attorney

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7044
             Fax: (415) 436-7234
 8           Andrew.Dawson@usdoj.gov
             Gregg.Lowder@usdoj.gov
 9
     Attorneys for United States of America
10
                                      UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
                                          SAN FRANCISCO DIVISION
13

14 UNITED STATES OF AMERICA,                          ) CASE NO. CR 18-533 RS
                                                      )
15           Plaintiff,                               ) SECOND STIPULATED [PROPOSED]
                                                      ) PRELIMINARY ORDER OF FOREITURE
16      v.                                            )
                                                      )
17 EDVIN OVASAPYAN,                                   )
                                                      )
18           Defendant.                               )
                                                      )
19                                                    )
                                                      )
20

21           Having considered the stipulated joint application for a second preliminary order of forfeiture
22 filed by the United States and the defendant Edvin Ovasapyan requesting the issuance of this order, and

23 the admissions and statements made therein, and the plea agreement on file before this Court entered

24 into between the two parties, in which the defendant Edvin Ovasapyan agrees to the forfeiture to the

25 United States of the subject property identified below, and good cause appearing,

26           IT IS HEREBY ORDERED that the following property and its title is forfeited to the United
27 States pursuant to Title 18, United States Code, Sections 981 and 982, Title 28, United States Code,

28

     SECOND PRELIMINARY ORDER OF FORFEITURE 1
     CR 18-533 RS
              Case 3:18-cr-00533-RS Document 119-1 Filed 09/02/20 Page 2 of 3




1 Section 2461, Title 21, United States Code, Section 853, and Rule 32.2 of the Federal Rules of Criminal

2 Procedure:

3           a.      8654 Washington Blvd., Culver City, CA 90232, parcel identification number 4312-024-
                    001.
4
            IT IS FURTHER ORDERED that the United States, through its agency, is authorized to seize the
5
     above forfeited property forthwith, if it is not already in government possession, and to publish for at
6
     least thirty days on the government website www.forfeiture.gov a notice of this Order, notice of the
7
     government’s intent to dispose of the property in such manner as the Attorney General may direct, and
8
     notice that any person, other than the defendant, having or claiming a legal interest in the property must
9
     file a petition with the Court and serve a copy on government counsel within 30 days of the final
10
     publication of notice or of receipt of actual notice, whichever is earlier;
11
            IT IS FURTHER ORDERED that the government may conduct discovery, including the taking
12
     of depositions, in order to identify, locate, or dispose of property subject to forfeiture, in accordance
13
     with Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure;
14
            IT IS FURTHER ORDERED that this Court will retain jurisdiction to enforce the Preliminary
15
     Order of Forfeiture, and to amend it as necessary, pursuant to Federal Rule of Criminal Procedure
16
     32.2(e), and that the parties may seek amendment to this order by stipulation;
17
            IT IS FURTHER ORDERED that, pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal
18
     Procedure, this Preliminary Order of Forfeiture shall become a Final Order of Forfeiture as to the
19
     ///
20

21
     ///
22

23
     ///
24

25
     ///
26

27
     ///
28

     SECOND PRELIMINARY ORDER OF FORFEITURE 2
     CR 18-533 RS
              Case 3:18-cr-00533-RS Document 119-1 Filed 09/02/20 Page 3 of 3




1 defendant at the time of sentencing, or earlier if the parties agree, and shall be made part of the sentence

2 and included in the judgment.

3 THE PARTIES HEREBY STIPULATE TO THIS ORDER.

4 Dated: 9/2/2020                                                DAVID L. ANDERSON
                                                                 United States Attorney
5

6                                                                _______/S/_________________
                                                                 GREGG W. LOWDER
7                                                                ANDREW F. DAWSON
                                                                 Assistant United States Attorneys
8
     Dated: 9/2/2020
9
10                                                               ______/S/__________________
                                                                 EDVIN OVASAPYAN
11                                                               Defendant
12
     Dated: 9/2/2020
13
                                                                _______/S/_________________
14                                                              BRIAN J. STRETCH
                                                                Attorney for Edvin Ovasapyan
15

16
     PURUANT TO STIPULATION, AND GOOD CAUSE APPEARING, IT IS SO ORDERED.
17
     Dated:
18

19

20                                                              __________________________
                                                                RICHARD SEEBORG
21                                                              United States District Judge

22

23

24

25

26

27

28

     SECOND PRELIMINARY ORDER OF FORFEITURE 3
     CR 18-533 RS
